Affirm and Opinion Filed October 16, 2013




                                         S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00277-CR

                            MARIA CEGUDA PEREZ, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                 On Appeal from the County Court-Auxiliary Court No. 4B
                                  Dallas County, Texas
                           Trial Court Cause No. TR-12-33781

                             MEMORANDUM OPINION
                          Before Justices FitzGerald, Francis, and Myers
                                  Opinion by Justice FitzGerald
       Maria Ceguda Perez was convicted of the Class C misdemeanor offense of contributing

to the truancy of her child and fined $120. Appellant, who is representing herself in this appeal,

did not file a brief despite being warned that the failure to do so would result in submission of

the appeal without briefs. See TEX. R. APP. P. 38.8(b); Lott v. State, 874 S.W.2d 687 (Tex. Crim.

App. 1994). Absent briefs, no issues are before us. Finding no fundamental error, we affirm the

trial court’s judgment.


                                                   /Kerry P. FitzGerald/
                                                   KERRY P. FITZGERALD
                                                   JUSTICE
Do Not Publish
TEX. R. APP. P. 47
130277F.U05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

MARIA CEGUDA PEREZ, Appellant                     On Appeal from the County Court-Auxiliary
                                                  Court No. 4B, Dallas County, Texas
No. 05-13-00277-CR       V.                       Trial Court Cause No. TR-12-33781.
                                                  Opinion delivered by Justice FitzGerald,
THE STATE OF TEXAS, Appellee                      Justices Francis and Myers participating.

      Based on the Court’s opinion of this date, we AFFIRM the trial court’s judgment.


Judgment entered October 16, 2013




                                                  /Kerry P. FitzGerald/
                                                  KERRY P. FITZGERALD
                                                  JUSTICE




                                            –2–